DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following minor informalities:
Claim 1, line 2, please add a semicolon after “disk”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMaster et al. (US 2006/0198272).
In regard to claim 1, McMaster et al. discloses a magnetic disk device (Figure 5) comprising: a magnetic disk (27); a spindle motor (18) which rotates the magnetic disk; a magnetic head (42) which reads/writes data from/to the magnetic disk; a ramp load mechanism (paragraph 0025: “loading ramp 80”) which loads the magnetic head to a prescribed position on the magnetic disk; a filter (see paragraph 0009 and abstract) which an airflow generated by rotation of the magnetic disk passes when the magnetic disk is rotated by the spindle motor; and a control section (Figure 4) which rotates the spindle motor at a second rotating speed for a given period of time at startup of the device (abstract: “The recording media in the data cartridge is initially spun at a rate of speed higher than the operating speed for a brief period of time. By spinning the media at the increased speed, any particles in the cartridge will be removed by the filters”), and then loads the magnetic head from the ramp load mechanism to a prescribed position on the magnetic disk (see paragraph 0025), wherein the second rotating speed is higher than a first rotating speed at which the spindle motor is rotated at the magnetic head reads/writes data from/to the magnetic disk (claim 1: “wherein the first speed is higher than an operational speed of the storage medium; allowing particulates to be filtered for a period of time; and reducing the speed of the storage medium to a second speed, wherein the second speed is the operational speed of the storage medium”).
In regard to claim 6, McMaster et al. discloses a memory (see Figure 4) which stores the first rotating speed and the second rotating speed (paragraph 0042: “if the normal operating speed of the data storage cartridge 11 is 4200 rpm, the first speed may be 5000 rpm, or any other speed greater than 4200 rpm”; it is understood that the device inherently includes a memory that stores information regarding these operating speeds).
In regard to claim 7, McMaster et al. discloses that the magnetic disk includes a system area for managing data written to the magnetic disk (inherent region in the disk 27 that is necessary for proper access of the data regions, e.g., “header”, “address”, “management” region in the disk), and wherein the prescribed position is a position at which the magnetic head reads data from the system area (it is understood that the head 42 first accesses the system area).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over McMaster et al.
For a description of McMaster et al., see the rejection above. Furthermore, McMaster et al. discloses: in regard to claim 4, the general condition that the given period of time is equivalent to a reduction period that is required for the filter to reduce an amount of dust present in a gas in a housing of the magnetic disk (see abstract and paragraph 0009); and in regard to claim 5, the general condition of a first rotating speed (paragraph 0042: “4200 rpm”).
However, McMaster et al. does not disclose: in regard to claim 4, that the period of time is a reduction to 1/10 period that is required to reduce dust to 1/10; and in regard to claim 5, that the first rotating speed is any one of 5400 rpm, 7200 rpm, 10000 rpm, 12000 rpm, and 15000 rpm.
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have selected a reduction period required to reduce dust to 1/10 (as required in claim 4), and to have selected a first rotating speed of any one of 5400 rpm, 7200 rpm, 10000 rpm, 12000 rpm, and 15000 rpm (as required in claim 5), because selecting these specific values would have merely been, to a person of ordinary skill in the art, an obvious matter of engineering design choice and optimization of values/ranges which would have been discoverable through routine experimentation by one of ordinary skill in the art, and such optimization is not considered inventive, absent any evidence indicating that such values/ranges are critical or that such values/ranges yield unexpected results. See MPEP § 2144.05, KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 U.S.P.Q.2d 1385 (2007), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Allowable Subject Matter
Claims 2 & 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, McMaster et al. fails to teach or suggest: in claim 2, wherein the control section carries out feedback control to cause the magnetic disk to rotate at the first rotating speed after rotating the spindle motor for a given period of time, and loads the magnetic head from the ramp load mechanism to the prescribed position on the magnetic disk after a rotating speed of the magnetic disk comes to steadily remain the first rotating speed due to the feedback control.
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Shin (US 2005/0030664) discloses an absorption filter attached to one side of a swing arm to confront an airflow in a predetermined direction according to rotation of the disk, to absorb foreign materials in the airflow.
Alt et al. (US 2005/0219739) a device that re-enters an operational mode, and the spindle motor is accelerated to a velocity sufficient to hydrodynamically support the heads, and a load tab is guided across a shelf surface and down a ramp surface 136 to load the head out over the disc surface.
Thompson et al. (US 5,699,210) discloses a disk drive wherein air filters are placed in the spindle motor so that the pressure differential in the spindle area caused by the spinning action of the disk results in a flow of clean air from the bottom of the baseplate to the top of the disk to continuously purge the inside of the disk drive of contaminants.
Boutaghou et al. (US 6,243,222) discloses a method for loading a slider from a ramp to a disk surface including rotating the disk at a first rotational velocity, as the slider is loaded; the disk is rotated at a second rotational velocity after the slider is positioned over the disk; and wherein the first rotational velocity is slower than the second rotational velocity so that damage due to contact between the disk and slider is minimized.
Blumentritt et al. (US 6,292,333) discloses an inner diameter system, wherein unloading occurs adjacent the inner diameter and involves multiple phases including a seek phase at full spin rate followed by an unloading phase starting at a reduced spin rate and completed when the spin motor stops spinning.
Kanda et al. (US 6,594,102) discloses an apparatus wherein at a retract position, a ramp is provided and supports the suspension of an actuator; and when a disk acquires a normal rotation speed after it has started rotating, the head loading/unloading mechanism moves over the disk, loading the head.
Nakamoto et al. (US 6,628,475) discloses a disk drive apparatus wherein at a flow path for air flow is formed along the side wall front the filter mechanism that is located at a position symmetrical with a bypass channel, so that the stabilization of air flow is achieved through the entire disk drive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner advises that interviews typically last less than one hour, and are unlikely to result with any determination or decision regarding patentability, favorable or otherwise. Any proposed amendment to the claims, in an attempt to overcome a rejection, would require: (a) closer, more in-depth review of the applied reference(s); and/or (b) further and more extensive search by the Examiner, both of which could only be performed upon Applicant’s filing of a written response. For the same reasons, any arguments against the Examiner’s rejections (with or without proposed amendments), while to be fully considered, are unlikely to change the disposition of the claims within the limited amount of time allotted for interviews, and would be best presented by the Applicant in a written response.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688